Exhibit CREDIT CASH, LLC PURCHASE AGREEMENT NO. 09 This Purchase Agreement ("Agreement") is made and entered into as of the 17th day of January 2008 by and among CREDIT CASH, LLC, a Delaware limited liability company with an office located at 505 Park Ave., 6th Floor, New York, NY 10022 (the "Company") and ALL AMERICAN PLAZAS, INC. a Delaware company with an office located at 2210 Camp Swatara Road, Myerstown, PA 17067 (the "Merchant"). PURCHASE AND SALE OF FUTURE RECEIVABLES Purchase Price: $600,000.00; Collection Amount: The Purchase Price, plus 2% fee (i.e., $12,000), plus interest calculated at the Interest Rate, plus Costs and Expenses The Company purchases from the Merchant, and the Merchant hereby sells, assigns and transfers to the Company, effective upon payment by the Company to the Merchant of the Purchase Price specified above, all of Merchant's interest in each of its future credit card receivables arising from the sale of goods to customers located in the United States (the "Future Receivables") due to Merchant from its credit card processor (together with any successor, the "Processor").
